

114 S1768 IS: Underground Gas Storage Facility Safety Act of 2015
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1768IN THE SENATE OF THE UNITED STATESJuly 15, 2015Mr. Roberts (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo authorize States to enforce pipeline safety requirements related to wellbores at interstate
			 storage facilities.
	
 1.Short titleThis Act may be cited as the Underground Gas Storage Facility Safety Act of 2015.
 2.DefinitionsSection 60101(a) of title 49, United States Code, is amended—
 (1)by redesignating paragraphs (20), (21), (22), (23), (24), and (25) as paragraphs (23), (24), (25), (20), (21), and (22), respectively;
 (2)in paragraph (21), as redesignated, by striking and at the end;
 (3)in paragraphs (22) and (24), as redesignated, by striking the period at the end of each paragraph and inserting a semicolon;
 (4)in paragraph (25), as redesignated, by striking the period at the end and inserting ; and; and (5)by adding at the end the following:
				
 (26)underground natural gas storage wellbore means the piping and hole drilled connecting the surface of the earth with the underground natural gas storage reservoir..
			3.State
 enforcement of pipeline safety requirementsSection 60104(c) of title 49, United States Code, is amended—
 (1)by striking A State authority that and inserting (1) A State authority that;
 (2)by striking A State authority may not and inserting the following:
				
 (2)A State authority may not;
 (3)by striking Notwithstanding the preceding sentence, a State authority may enforce a requirement and inserting the following:
				
 (3)Notwithstanding the limitation set forth in paragraph (2), a State authority may—
 (A)enforce a requirement;
 (4)by striking chapter 61. and inserting chapter 61; and; and
 (5)by adding at the end the following:
				
 (B)enforce a State requirement for the safe construction and operation of underground natural gas storage wellbores if—
 (i)the State authority has consulted with the Secretary respecting the State requirement; and
 (ii)the Secretary does not object to the State requirement during the 30-day period beginning on the date on which the consultation described in clause (i) is initiated..